COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-053-CV
 
  
C I HOST, INC.                                                                      APPELLANT
  
V.
  
MCBRIDE ELECTRIC, INC.                                                          APPELLEE
 
 
----------
FROM 
COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant’s “Motion To Dismiss.”  It is the court's 
opinion that the motion should be granted; therefore, we dismiss the 
appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
 
  
  
                                                                  PER 
CURIAM
   
 
PANEL 
D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: 
July 8, 2004

NOTES
1.  
See Tex. R. App. P. 47.4.